Citation Nr: 1717527	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-23 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $17,224.80.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1967 to May 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision in June 2011 of the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the Veteran's request for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $17,224.80. This claim was remanded by the Board in August 2013 for additional development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its August 2013 remand, the Board referred the issue of whether the Veteran is owed additional benefits for his children during their higher education. This issue has not been adjudicated by the Board. While the AOJ completed the rest of the development, this issue is intertwined with the issue of entitlement to a waiver of an overpayment of benefits in the amount of $17,224.80.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issue of whether the Veteran is owed additional benefits for his children during their higher education. 

2. After directive #1 is complete, readjudicate the Veteran's claim on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




